       Case 1:14-cv-00913-LTS-OTW Document 125 Filed 04/12/19 Page 1 of 2

                                                                                Ben Hutman
                                                                                212.573.6675
                                                                                bhutman@sglawyers.com
                                                                                www.sglawyers.com


                                                      April 12, 2019
VIA ECF
The Hon. Judge Ona T. Wang
United States District Court for the
Southern District of New York
500 Pearl Street
New York, New York 10007

           Re: Sadis & Goldberg, LLP v. Sumanta Banerjee, Dkt. No. 14-cv 00913(LTS)(OTW)
                                         Status Letter on Discovery


Dear Judge Wang,

       Defendant’s counsel has informed Plaintiff today that he intends to move to withdraw as
counsel for Defendant. As such, Defendant has not provided Plaintiff with his positions on the
outstanding discovery issues below. Therefore, Plaintiff submits this letter on the status of
discovery solely on its own behalf.

Status of Discovery

        On March 29, 2019, Plaintiff took Mrs. Banerjee’s deposition without incident.
Additionally, in accordance with the Court’s March 6, 2019 order, Defendant’s counsel: (a)
provided Plaintiff with executed tax authorization forms; (b) searched Mrs. Banerjee’s Gmail
account and provided Plaintiff with the results; (c) produced an affidavit from Defendant stating
that he was unable to produce the trust credit card statements and the unredacted Axis Bank
credit card statements; (d) provided Defendant with some, but not all of Defendant’s and Mrs.
Banerjee’s investment account and brokerage account statements.

Outstanding Discovery Issues

       The parties have communicated back and forth to attempt to resolve their differences.
Although the parties have successfully resolved most discovery issues, the following issues
remain unresolved:

        1.       All of Mr. and Mrs. Banerjee’s Investment, or Brokerage Account Documents
                 Plaintiff’s Position: On March 6, 2019, the Court ordered the production of all of
                 Mrs. Banerjee’s investment account and brokerage account statements for 2013
                 and 2014. The Court also required Defendant’s counsel to investigate the
                 deposits into Mrs. Banerjee’s bank account from a Fidelity brokerage account.
                 Mrs. Banerjee produced investment reports from 2013 & 2014 for a joint Fidelity
                 investment account but an examination of those reports revealed that this was not
                 the account which made deposits into Mrs. Banerjee’s bank account. Defendant’s
                 counsel then produced 1099 forms for a Fidelity brokerage account in Mr.

{00370909.DOCX; 1}
       Case 1:14-cv-00913-LTS-OTW Document 125 Filed 04/12/19 Page 2 of 2



                 Banerjee’s name that matched the account number that deposited funds into Mrs.
                 Banerjee’s bank account. However, these forms do not show any transaction
                 information. Plaintiff is entitled to receive the account statements for Mr.
                 Banerjee’s brokerage account.

                 Moreover, Plaintiff requested documents related to Mr. Banerjee’s brokerage and
                 investment accounts—including account opening documents and monthly
                 statements—in Plaintiff’s original set of Document Requests on August 3, 2018.
                 (Exhibit A at 5). Defendant’s failure to produce any documents related to his
                 Fidelity brokerage account in response to Plaintiff’s original request is a
                 sanctionable offense.

        2.       Sumanta Banerjee’s Trust Credit Card Statements
                 Plaintiff’s Position: Mr. Banerjee has submitted an affidavit (attached hereto as
                 Exhibit B) claiming that he previously attempted to retrieve the Trust credit card
                 statements by calling both trustees and following up by emailing one of the
                 trustees. According to Mr. Banerjee, one of the trustees responded stating that
                 “he is concerned about United States Courts and does not want the trust to
                 become entangled in this matter, and accordingly he will not provide any
                 documents.” (Exhibit B at 2–3.) However, the other trustee is Mr. Banerjee’s
                 mother. Earlier in the affidavit Mr. Banerjee describes substantial involvement of
                 his mother in gathering documents for production in this action. Plaintiff is,
                 therefore, skeptical of Mr. Banerjee’s claimed inability to retrieve these Trust
                 statements and questions why Mr. Banerjee is not asking his mother to gather and
                 produce them.

        3.       Third-Party Subpoena on HRB Tax Group and Fidelity
                 Plaintiff’s Position: In her deposition, Mrs. Banerjee was unable to explain
                 various items in her and Defendant’s tax returns. Additionally, a couple of tax
                 returns that Defendant provided were incomplete. Plaintiff is therefore requesting
                 the opportunity to subpoena Mr. and Mrs. Banerjee’s accountant, HRB Tax
                 Group, for the work files related to Mr. and Mrs. Banerjee’s tax returns.

                 Furthermore, to the extent Mr. and Mrs. Banerjee are refusing to produce their
                 Fidelity brokerage account documents, Plaintiff is requesting the opportunity to
                 subpoena Fidelity.

                                                         Respectfully submitted,

                                                         By: /s/ Ben Hutman
                                                         Ben Hutman
                                                         SADIS & GOLDBERG, LLP
                                                         551 5th Avenue, 21st Floor
                                                         New York, New York 10176
                                                         (212) 573-6675
                                                         Counsel for Plaintiff



{00370909.DOCX; 1}                               2
